Name: Council Regulation (EEC) No 1603/92 of 15 June 1992 authorizing an enhanced aid system for the formation of producers' organizations in the French overseas departments, in the Canary Islands, in Madeira and in the Azores
 Type: Regulation
 Subject Matter: fisheries;  regions of EU Member States;  agricultural structures and production;  overseas countries and territories
 Date Published: nan

 No L 173 / 28 27. 6 . 92Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1603 /92 of 15 June 1992 authorizing an enhanced aid system for the formation of producers' organizations in the French overseas departments, in the Canary Islands, in Madeira and in the Arzores THE COUNCIL OF THE EUROPEAN COMMUNITIES , enhanced aid for the formation and operation of producers' organizations; Whereas small-scale fishing is of importance in economic and social , tourism and environmental terms in the outermost regions of the European Community , Havingh regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (*), HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the programmes of options specific to the remote and insular nature of the French overseas departments (Poseidom), of the Canary Islands (Poseican) and of Madeira and the Azores (Poseima), established by Decisions 89 / 687 /EEC (4), 91 /314/EEC (5 ) and respectively , aim to create an appropriate framework for the application of common policies for each of the ultra-peripheral regions concerned; whereas , in order to promote the economic and social development of the regions in question, these specific programmes introduce measures to improve conditions for the production and marketing of fishery products; Whereas Article 6 ( 1 ) of Council Regulation (EEC) No 3687 / 91 of 28 November 1991 on the common organization of the market in fishery products (7) provides that the Member States may make available aid to encourage the formation and facilitate the operation of producers' organizations; Whereas, given these conditions , France, Spain and Portugal should be permitted to make available , for a transitory period in the French overseas departments in the Canary Islands, in Madeira and in the Azores respectively , Article 1 1 . By way of derogation from Article 6 (2) of Regulation (EEC) No 3687/ 91 , France, Spain and Portugal are hereby authorized to make available the aid provided for in Article 6 ( 1 ) of that Regulation , during the five years following the date of their recognition, to producers' organizations which are formed in the French overseas departments, in the Canary Islands, in Madeira and in the Azores respectively , for a period of five years from the date of entry into force of this Regulation. 2 . .The aid referred to in paragraph 1 shall be granted according to the following conditions :  the aid shall amount for the first, second, third , fourth and fifth years to not more than 5 % , 4 % , 3 % , 2 % and 1 % respectively of value of production marketed under the auspices of the producers' organization , but shall be increased by 1 % for small-scale producers with vessels of less than nine metres in length;  it may not, however exceed 80 % , 70 % , 60 % , 40 % and 20 % of the producers' organizations' administrative expenses for the first, second third , fourth and fifth years respectively;  payment of the aid shall be made within seven years of the date of recognition. (*) OJ No C 100 , 22. 4 . 1992 , p. 13 . (2) Opinion delivered on 9 June 1992 (not yet published in the Official Journal). (3 ) Opinion delivered on 27 May 1992 (not yet published in the Official Journal ). (4) OJ No L 399 , 30 . 12 . 1989 , p. 39 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (5 ) OJ No L 171 , 29 . 6 . 1991 , p. 5 . ( «) OJ No L 171 , 29 . 6 . 1991 , p. 10 . (7) OJ No L 354 , 23 . 12 . 1991 , p. 1 . 27. 6 . 92 Official Journal of the European Communities No L 173 /29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1992. For the Council The President Joao PINHEIRO